Citation Nr: 1604905	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  10-26 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a compensable evaluation for degenerative arthritis due to fracture of the metacarpal phalangeal joint of the left index finger ("left index finger disability").

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to January 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In December 2013, the Board remanded the issue of entitlement to a compensable evaluation for a left index finger disability for further evidentiary development.

In accordance with Rice v. Shinseki, entitlement to TDIU has been raised by the record, and is listed as an issue on the title page.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issue of entitlement to service connection for numbness of the left hand has been raised by the record in July 2009 and December 2009 statements, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, further development is necessary prior to adjudication of the Veteran's claims.

In VA treatment records obtained since the Board's previous remand, the Veteran stated he had injured his hand and lost his job, and noted that he had subsequently applied for Social Security Administration (SSA) disability benefits due to financial difficulties.  As it is unclear whether he is currently receiving SSA benefits and no attempt to obtain any outstanding SSA records has been undertaken, such potentially relevant records must be sought on remand.

Additionally, the Veteran's statements during the course of the claim indicate that he may be precluded from working secondary to his service-connected disabilities, to include his left index finger disability.  Thus, a claim for TDIU is reasonably raised by the evidence of record.  As it does not appear that he has been provided notice pursuant to the Veterans Claims Assistance Act, proper notice should be sent, he should be asked to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, and appropriate development to any prior employers should be undertaken.

Updated VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter to the Veteran concerning a claim for TDIU.  Additionally, send him a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for completion.  Appropriate development to any former employers identified should also be undertaken.

2.  Obtain the Veteran's VA treatment records dating from January 2014 to the present.

3.  Contact the SSA and request that it provide documentation of any claims for disability benefits the Veteran has filed, as well as copies of all records it developed in association with any decisions issued in connection with those claims.

4.  Schedule the Veteran for a VA examination to address the severity of his service-connected degenerative arthritis due to fracture of the metacarpal phalangeal joint of the left index finger.  All indicated tests should be accomplished, and findings reported in detail.

Additionally, the examiner is asked to evaluate whether the Veteran's service-connected left index finger disability alone, or in the aggregate with his other service-connected disabilities, impairs his ability to meet the demands of a job, either sedentary or physical.  This should include evaluation of the limitations and restrictions imposed by his service-connected impairment(s) on such work activities as interacting with customers/coworkers and using technology, plus such routine work activities as sitting, standing, walking, lifting, carrying, and pushing and pulling for up to eight hours per day.  

A rationale for any opinion reached must be provided.

5.  After completion of the above and any additional development deemed necessary, the AOJ should again review the record.  If either claim remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






